United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0063
Issued: September 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 10, 2017 appellant filed a timely appeal from a May 31, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated May 9, 2016, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On August 29, 2001 appellant, a 48-year-old carpenter, filed an occupational disease claim
(Form CA-2) alleging that he developed lateral epicondylitis due to factors of his federal
employment, including the use of a hammer, lifting, and the use of a cordless drill in the
performance of duty. OWCP initially accepted the claim for right lateral epicondylitis and
authorized a debridement surgery, which appellant underwent on April 4, 2002. It later accepted
that appellant sustained a recurrence of disability on May 10, 2003 and also granted him a schedule
award for three percent permanent impairment of the right upper extremity. The award ran for
9.36 weeks for the period July 11 to September 14, 2004. By decisions dated July 8 2008 and
April 6, 2009, OWCP denied the expansion of the acceptance of appellant’s claim to include
pancreatitis. Appellant returned to work on March 30, 2009 as a temporary office aid. By decision
dated June 4, 2009, OWCP found that this full-time limited-duty position fairly and reasonably
represented appellant’s wage-earning capacity.
On April 9, 2009 appellant filed a claim for a schedule award (Form CA-7) for his left
upper extremity. By decision dated June 22, 2010, OWCP granted him a schedule award for two
percent permanent impairment of the left upper extremity. The award ran for 6.24 weeks for the
period June 6 to July 19, 2010. OWCP noted that the schedule award period started on June 6,
2010 rather than the date he had reached maximum medical improvement because appellant had
previously received compensation through June 5, 2010.
On February 13, 2014 appellant filed a notice of recurrence (Form CA-2a) claiming that
he was totally disabled for work commencing March 31, 2010. By decision dated May 13, 2014,
OWCP denied his claim for a recurrence of total disability. Appellant requested reconsideration.
By decision dated April 24, 2015, OWCP denied modification of its prior decision because the
evidence of record failed to establish that there was a material change in the nature and extent of
the injury-related condition, causing renewed disability for work as of March 31, 2010. It noted
that appellant was employed in a temporary position when he was injured and the temporary
limited-duty position he started performing on March 30, 2009 expired on March 30, 2010.
On February 24, 2016 appellant requested reconsideration.
By decision dated May 9, 2016, OWCP denied modification of its prior decision as the
evidence of record was insufficient to establish entitlement to disability benefits as his temporary
limited-duty position had expired on March 30, 2010.
On October 17, 2016 appellant filed an appeal with the Board. By order dated
November 23, 2016, the Board dismissed the appeal upon appellant’s request.3

2

Docket No. 17-0080 (issued November 23, 2016).

3

Id.

2

On May 12, 2017 appellant requested reconsideration of OWCP’s May 9, 2016 decision.
Appellant submitted a narrative statement dated May 8, 2017 reiterating the factual history
of his claim and provided an attending physician’s report (Form CA-20) dated October 16, 2016
from Dr. Edward N. Powell, a Board-certified orthopedic surgeon, who diagnosed lateral
epicondylitis and cubital tunnel syndrome.
Appellant also resubmitted an October 17, 2016 work capacity evaluation form (Form
OWCP-5c) from Dr. Powell indicating that he could only lift nine pounds at his last functional
capacity evaluation (FCE).
By decision dated May 31, 2017, OWCP denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
Section 10.607(b) provides that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.11 It is not enough merely to show that the evidence could be construed so

4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a).

7

See Jesus D. Sanchez, supra note 4; F.R., Docket No. 09-0575 (issued January 4, 2010).

8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

10

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

3

as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.13
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.14
The Board makes an independent determination of whether a claimant has submitted clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.15
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. OWCP’s regulations and procedures establish a one-year time
limit for requesting reconsideration, which begins on the date of the original OWCP decision.16
The Board has held that for OWCP decisions issued on or after August 29, 2011, the date of the
application for reconsideration is the “received date” as recorded in Integrated Federal Employees’
Compensation System (iFECS).17 The most recent merit decision was OWCP’s May 9, 2016
decision denying appellant’s recurrence claim. Appellant had one year from the date of this
decision to make a timely request for reconsideration. Since his request was not received by
OWCP until May 12, 2017, it was filed outside the one-year time period.18 As appellant’s May 12,
2017 request for reconsideration was received more than one year after the May 9, 2016 merit
decision, it was untimely filed. Consequently, appellant must demonstrate clear evidence of error
by OWCP in the denial of his claim.19

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

13

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

17
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
supra note 14.
18

OWCP’s procedures were changed effective August 29, 2011. Section 10.607 of the new regulations provides
that the date of the reconsideration request for timeliness purposes was changed from the date the request was mailed
to the date the request was received by OWCP. See 20 C.F.R. § 10.607 (2011); see also C.B., Docket No. 13-1732
(issued January 28, 2014) (where the Board held that for OWCP decisions issued on or after August 29, 2011, the date
of the application for reconsideration is the “received date” as recorded in iFECS). Therefore, OWCP utilized the
new regulations and found that as OWCP received appellant’s request for reconsideration on May 12, 2017, or over
one year after the May 9, 2016 decision, appellant’s request was untimely filed.
19

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

In its May 9, 2016 decision, OWCP denied appellant’s recurrence claim because the
evidence of record failed to establish that there was a material change in the nature and extent of
his injury-related condition, causing renewed disability for work as of March 31, 2010. It noted
that appellant was employed in a temporary position when he was injured and the temporary
limited-duty position he started performing on March 30, 2009 expired on March 30, 2010. In
support of his untimely request for reconsideration, appellant submitted a May 8, 2017 narrative
statement reiterating the factual history of his claim and an October 16, 2016 attending physician’s
report (Form CA-20) from Dr. Powell who diagnosed lateral epicondylitis and cubital tunnel
syndrome. He also resubmitted an October 17, 2016 work capacity evaluation form (Form
OWCP-5c) from Dr. Powell indicating that he could only lift nine pounds at his last FCE. The
Board finds that this evidence fails to provide a rationalized medical opinion explaining how
appellant’s assigned duties exceeded his physical limitations or caused or aggravated his accepted
right lateral epicondylitis condition. Thus, the Board finds that this evidence does not demonstrate
clear evidence of error because it does not show that OWCP committed an error in denying
appellant’s recurrence claim, nor raise a substantial question as to the correctness of OWCP’s
decision.
To demonstrate clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard.20 None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim for a recurrence of total disability.
Appellant has not otherwise submitted evidence of sufficient probative value to raise a substantial
question as to the correctness of OWCP’s decision. Thus, the evidence is insufficient to
demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.

20
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5.a (February 2016); see
Dean D. Beets, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

